DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0133500).
Morimoto teaches a method for manufacturing a semiconductor device, the method comprising: temporarily fixing a semiconductor wafer (101) to a wafer protective film (10) via an adhesive layer (3), dicing the semiconductor wafer temporarily fixed to the protective film into semiconductor chips (111), and separating the semiconductor chips from the wafer protective film (See Figures; [0023]; [0095]-[0103]). The semiconductor wafer, wafer protective film, and adhesive layer read on the instantly claimed workpiece, support body, and film-like temporary fixing material, respectively, and the dicing step is a processing step as claimed. Morimoto also teaches that the adhesive layer contains a (meth)acrylic copolymer with a reactive functional group (See [0038]-[0044]).
Morimoto does not expressly disclose that the reactive functional group is not unevenly distributed. However it would have been obvious to one of ordinary skill in the art at the time of filing that the reactive functional group of Morimoto would be evenly distributed in the adhesive layer. Morimoto teaches radical polymerization techniques may be used (See [0050]). One of ordinary skill in the art would readily understand that such techniques create polymer chains with regularly repeating subunits. Since Morimoto clearly teaches that the materials used contain reactive functional groups, one of ordinary skill in the art would reasonably conclude that the functional groups would be present at regular repeating (i.e. evenly distributed) intervals in the subunits of the polymer, thereby meeting the claim.
Regarding claim 2, the adhesive layer is a resin layer laminated on the wafer protective film as claimed. Alternatively, the step of fixing the wafer involves laminating the adhesive layer—which is present as a resin film—on the wafer. Either of these steps meets the claim.
Regarding claim 5, Morimoto teaches an epoxy group (See [0042]).
Regarding claim 6, Morimoto teaches epoxy crosslinking agents (See [0052]-[0053]), which are curing agents as claimed.
Regarding claim 10, Morimoto teaches that the adhesive layer (3) is adjacent to an absorbing layer (2) (See Fig. 1 and its description). In this arrangement, the adhesive layer and absorbing layer may collectively be considered a two-layer film-like temporary fixing material.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0133500 as applied to claim 1 above, and further in view of Brandrup (Brandrup, J. Immergut, Edmund H. Grulke, Eric A. Abe, Akihiro Bloch, Daniel R.. (1999; 2005). Polymer Handbook (4th Edition) - Glass Transition Temperatures of Polymers. John Wiley & Sons. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S18T1/polymer-handbook-4th/polymer-ha-glass-transition).
Morimoto teaches a method for manufacturing a semiconductor device, as detailed above. Morimoto an adhesive with (meth)acrylic polymer components useful for temporary adhesion of a wafer to be processed, as detailed above. Morimoto does not expressly disclose the glass transition temperature (Tg) of the various (meth)acrylic polymer components used.
It would have been obvious to one of ordinary skill in the art that the (meth)acrylic polymer components of Morimoto could have Tg values in the instantly claimed ranges. Brandrup teaches that poly(glycidyl methacrylate) has a Tg value of 347K (73.85°C) (See p. 203), which meets the Tg value for component (a-1) in the claims. Brandrup teaches that poly(2-ethylhexyl methacrylate) has a Tg value of 263K (-10.15°C) (See p. 202), which meets the Tg value for component (a-2) in the claims. Since Morimoto teaches various polymeric components but does not disclose their Tg values, one of ordinary skill in the art would look to other prior art teachings to determine the Tg values for such polymeric components. Brandrup teaches that the polymeric components of Morimoto possess Tg values within the instantly claimed ranges. As such, it would have been obvious to one of ordinary skill in the art at the time of filing to use polymeric components having the instantly claimed Tg values in the method of Morimoto.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0133500 in view of Brandrup (Brandrup, J. Immergut, Edmund H. Grulke, Eric A. Abe, Akihiro Bloch, Daniel R.. (1999; 2005). Polymer Handbook (4th Edition) - Glass Transition Temperatures of Polymers. John Wiley & Sons) as applied to claim 3 above, and further in view of Asao (US 2015/0217552).
Morimoto and Brandrup combine to teach a method for manufacturing a semiconductor device, as detailed above. Morimoto and Brandrup do not expressly disclose a (meth)acrylic monomer having an alkyl group with 6 to 20 carbon atoms.
Asao teaches an adhesive composition for temporarily holding a wafer during process, wherein the adhesive composition includes a (meth)acrylic monomer with 2 to 18 carbon atoms (See [0017]).
It would have been obvious to one of ordinary skill in the art to use a (meth)acrylic monomer with 2 to 18 carbon atoms in the method taught by the combination of Morimoto and Brandrup because Asao teaches that such monomers were recognized in the prior art as being suitable for use in temporary wafer adhesives.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0133500) as applied to claim 5 above, and further in view of Kimura (US 2017/0140948).
Morimoto teaches a method for manufacturing a semiconductor device, as detailed above. Morimoto does not expressly disclose an imidazole-based epoxy curing agent.
Kimura teaches a semiconductor manufacturing method in which a curing accelerator is used to promote curing of epoxy (See [0080]).
It would have been obvious to one of ordinary skill in the art to use an imidazole-based epoxy curing agent in the method of Morimoto. The rationale to do so would have been the motivation to accelerate curing of the epoxy functional groups of Morimoto to reduce curing times.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 2016/0133500) as applied to claim 1 above, and further in view of Hatakeyama (TW 201411742).
Morimoto teaches a method for manufacturing a semiconductor device, as detailed above. Morimoto does not expressly disclose a silicone modified alkyd resin as part of the film-like temporary fixing material.
Hatakeyama teaches a method of manufacturing a semiconductor wherein a temporary fixing film includes a silicone-modified alkyd resin release agent (See [0013]-[0014]).
It would have been obvious to one of ordinary skill in the art to incorporate a silicone-modified alkyd resin release agent in the method of Morimoto. The rationale to do so would have been the motivation provided by the teaching of Hatakeyama that to do so would predictably allow for easier removal of the temporary fixing material from the wafer after processing (See [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746